Citation Nr: 0020984	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-04 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.  

2.  Entitlement to service connection for a right index 
finger disorder.  

3.  Entitlement to service connection for a right hip 
disorder.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to a compensable initial disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had certified active service from September 1991 
to March 1992, with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from June 1996 and subsequent rating 
decisions of the Montgomery, Alabama Regional Office 
(hereinafter "the RO"). 

The issues of entitlement to service connection for tinnitus 
and for right shoulder disorder, right index finger, and 
right hip disorders, will be addressed in the remand portion 
of this document.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased initial disability evaluation for bilateral hearing 
loss.

2.  On VA audiologic testing in December 1995, the veteran 
had level II hearing loss in both the left and right ears.  

3.  On VA audiologic testing in December 1998, the veteran 
had level III hearing loss in the right ear and level I 
hearing loss in the left ear.  





CONCLUSION OF LAW

The schedular criteria for a compensable evaluation for 
bilateral hearing loss, since November 1995, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. Part 4, including §§ 4.3, 4.85 and Diagnostic Code 
6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for a compensable initial disability 
evaluation for bilateral hearing loss is well-grounded, 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  All 
relevant facts have been properly developed and no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).

In September 1997, service connection was granted for 
bilateral hearing loss.  A noncompensable disability 
evaluation was assigned effective November 1, 1995.  The 
veteran has disagreed with that evaluation.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  During 
the pendency of this appeal, the regulatory provisions 
pertaining to the evaluation of hearing loss disability were 
amended, effective June 10, 1999. See 64 Fed. Reg. 25202 
through 25210 (May 11, 1999).  When a law or regulation 
changes after a claim has been filed but before the 
administrative appeal process has been concluded, VA must 
apply the regulatory version that is more favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); see also VAOPGCPREC 3-2000 (April 10, 2000).  
However, the amended regulations did not result in any 
substantive changes which would be applicable to the facts of 
this case.  See 38 C.F.R. §§ 4.85, 4.86 (1999); 64 Fed. Reg. 
25202 (May 11, 1999).  Since the applicable criteria are 
essentially identical, neither set of criteria is more 
favorable to the veteran, and the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
without referral to the RO for consideration under the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In general, evaluations for defective hearing are based on 
organic impairment of hearing acuity, as measured by the 
results of controlled discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1000, 2000, 3000, and 
4000 Hertz.  38 C.F.R. § 4.85 (1999).  To evaluate the degree 
of disability from service-connected bilateral hearing loss, 
the rating schedule provides eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. § 4.85 and Part 4, 
Diagnostic Code 6100 (1999).  The "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

A December 1995 VA audiology examination report indicated 
pure tone thresholds in the veteran's right ear of 10 
decibels at 1,000 Hz, 45 decibels at 2,000 Hz, 50 decibels at 
3,000 Hz and 60 decibels at 4,000.  The average pure tone 
threshold in the veteran's right ear was 41 decibels and the 
speech recognition ability was 84 percent.  As to the 
veteran's left ear, pure tone thresholds were 10 decibels at 
1,000 Hz, 40 decibels at 2,000 Hz, 65 decibels at 3,000 Hz 
and 60 decibels at 4,000 Hz.  The average pure tone threshold 
for the left ear was 44 decibels and the speech recognition 
ability was 86 percent.  Mild sensorineural hearing loss was 
noted in both ears.

A December 1997 VA treatment entry noted that the veteran was 
seen for a hearing aid evaluation.  The examiner indicated an 
assessment of high frequency severe sensorineural hearing 
loss of both ears.  The plan included ordering hearing aids 
for both ears.  

The veteran underwent a VA audiological examination in 
December 1998.  He reported decreased hearing since 1984.  
The veteran reported that his left ear was his better ear.  
He stated that he had difficulty understanding speech when 
background noise was present or when the speaker was not 
facing him.  It was noted that the veteran was fitted with 
hearing aides approximately eight months earlier.  The 
examiner noted pure tone thresholds in the veteran's right 
ear of 45 decibels at 1,000 Hz, 65 decibels at 2,000 Hz, 60 
decibels at 3,000 Hz and 60 decibels at 4,000.  The average 
pure tone threshold in the veteran's right ear was 58 
decibels and the speech recognition ability was 84 percent.  
As to the veteran's left ear, pure tone thresholds were 20 
decibels at 1,000 Hz, 40 decibels at 2,000 Hz, 55 decibels at 
3,000 Hz and 55 decibels at 4,000 Hz.  The average pure tone 
threshold for the left ear was 43 decibels and the speech 
recognition ability was 92 percent.  The diagnosis was 
moderate to moderately severe sensorineural hearing loss in 
the right ear and mild to moderate high frequency 
sensorineural hearing loss in the left ear.  

The Board has reviewed the evidence of record since November 
1995, and notes that the December 1995 VA audiological 
examination report revealed an average pure tone threshold in 
the veteran's right ear of 41 decibels and a speech 
recognition ability of 84 percent.  The average pure tone 
threshold in the veteran's left ear was 44 decibels with a 
speech recognition ability of 86 percent.  The Board notes 
that such results translate to a numeric designation of 
hearing impairment of level II in each ear.  That degree of 
hearing impairment equates to a noncompensable disability 
evaluation.  38 C.F.R. Part 4, including §§ 4.85 and 
Diagnostic Code 6100 (1999).  

The December 1998 VA audiological examination report revealed 
an average pure tone threshold in the veteran's right ear of 
58 decibels and a speech recognition ability of 84 percent.  
The average pure tone threshold in the veteran's left ear was 
43 decibels with a speech recognition ability of 92 percent.  
The Board notes that such results translate to a numeric 
designation of hearing impairment of level III in the right 
ear and level I in the left ear.  That degree of hearing 
impairment equates to a noncompensable disability evaluation.  
38 C.F.R. Part 4, including §§ 4.85 and Diagnostic Code 6100 
(1999).  

The Board has considered the veteran's contentions regarding 
the severity of his bilateral hearing loss.  However, the 
results of the VA audiological examinations of record do not 
translate into hearing loss indicative of a compensable 
evaluation at any time since November 1995.  In this regard, 
see Fenderson v. West, 12 Vet. App. 119 (1999) (at the time 
of an initial rating, separate, or staged, ratings can be 
assigned for separate periods of time based on the facts 
found).  The Board is bound by the application of the facts 
of the case to the law, and the criteria pertaining to 
hearing loss are explicitly circumscribed by regulation.  See 
Lendenmann.  


ORDER

A compensable initial disability evaluation for bilateral 
hearing loss is denied.  


REMAND

In June 1996, the RO denied service connection for a right 
shoulder disorder, a right index finger disorder, a right hip 
disorder and for tinnitus.  The veteran was informed in 
writing of the denial in June 1996.  In a November 1996 
rating decision, the RO issued a rating decision which stated 
that no new and material evidence had been submitted to 
reopen the veteran's claims.  However, the Board notes that 
the June 1996 rating decision had not become final.  In 
December 1996, the veteran submitted a statement in which he 
essentially expressed disagreement with the RO's actions in 
denying his claims.  This was in effect a notice of 
disagreement with the June 1996 rating decision.  

At this point, instead of issuing a statement of the case, 
the RO prepared a rating decision dated in September 1997 
which purported to deny the veteran's claims on the merits.  
In January 1998, the veteran submitted a statement which must 
be construed as a notice of disagreement with the September 
1997 rating decision.  Subsequently, the RO issued a rating 
decision dated in March 1998 which again purported to find 
that the veteran had not submitted new and material evidence 
to reopen his claims.  The veteran submitted a notice of 
disagreement in September 1998.  A statement of the case was 
issued in January 1999, and the veteran submitted a Form 9 in 
February 1999.

Thus, the RO has treated the issues on appeal as an attempt 
to reopen previously denied claims for service connection.  
This was the basis for the March 1998 rating decision and the 
January 1999 statement of the case.  However, the Board notes 
that since the original June 1996 rating decision never 
became final (since a timely notice of disagreement was filed 
in December 1996 and the veteran has continued to disagree 
with the RO's denials), the veteran's claims for service 
connection for tinnitus and for right shoulder disorder, 
right index finger, and right hip disorders, are, 
necessarily, open claims which must be adjudicated on the 
merits.  Additional evidence has been received by the RO 
since the June 1996 rating decision.

In Bernard v. Brown, 4 Vet. App. 384, 394 (1993), the Court 
held that in order to address a question that had not been 
addressed by the RO, the Board "must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument on that question and an opportunity to 
submit such evidence and argument and to address that 
question at a hearing, and, if not, whether the claimant has 
been prejudiced thereby."  In this case, the Board finds that 
the veteran has been prejudiced by the RO's treatment of the 
issues as attempts to reopen previously denied claims.  

To ensure full compliance with due process requirements, the 
case is remanded to the RO for the following:

Th RO should adjudicate the veteran's 
claims for service connection for 
tinnitus and for right shoulder disorder, 
right index finger, and right hip 
disorders, originally received in 
November 1995, on the merits, and not as 
attempts to reopen previously denied 
claims.  The RO must consider all 
relevant evidence of record, including 
that received since June 1996.  A 
supplemental statement of the case should 
be furnished to the veteran and his 
representative, and they should be given 
a reasonable opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

